Opinion by
Judge Lindsay:
The case of Bochler v. Commonwealth, 1 Duvall 3, settles that appeals from the judgment of county courts refusing to' grant tavern license should be prosecuted to this, court. Hence the Trimble Circuit Court had no. jurisdiction and should not have entertained the appeal in this case. Its judgment directing the county court to set aside its order refusing appellant such license, and to grant the same, is therefore reversed. The cause is remanded to the circuit court, with directions to dismiss the appeal.